Pee Curiam.
1. Notice to an agent of any matter connected with an agency is notice to the principal. Civil Code (1910), § 3599; Friese v. Simpson, 15 Ga. App. 786, 788 (84 S. E. 219).
2. A party who takes the property of another without his consent is guilty of conversion and may be sued in trover for the property, although, being ignorant of the true owner’s title, he may have acted in perfect good faith. M. & M. Trans. Co. v. Moore, 124 Ga. 482 (52 S. E. 802), and citations.
3. Whoever meddles with the property of another, whether principal or agent, does so at his peril, and it makes no difference that in doing so he acts in good faith, nor, in the case of an agent, that he delivers the property to his principal before receiving notice of the claim of the owner. If the agent takes the property of another and delivers it to his principal, it is a conversion, and trover will lie for the recovery of the property or for damages as the plaintiff may elect. Miller v. Wilson, 98 Ga. 569 (25 S. E. 578, 58 Am. St. Rep. 319).
4. Estoppel under the Civil Code (1910), § 4419, operates only in favor of an innocent purchaser without notice.
5. Where a materialman files a claim of lien after the time allowed by law, and never seeks to enforce it, he is not estopped from afterwards suing in trover for his materials, on the ground that he had elected an inconsistent remedy.
6. Under the undisputed facts of the case the court properly directed a verdict in favor of the plaintiff. None of the special assignments of error are of such merit as would require a reversal of the judgment.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur. Luke, J., dissents.

Hull & Barrett, for plaintiffs in error.
G. Henry & B. S. Gohen, contra.